Case 2:20-cv-03797-FMO-JC Document 160 Filed 12/07/20 Page 1 of 5 Page ID #:2125




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
        PAUL S. MALINGAGIO, Cal. Bar No. 90451
    3   ALAN M. FELD, Cal. Bar No. 155345
        SARAH A. K. BLITZ, Cal. Bar No. 280118
    4   333 South Hope Street, 43rd Floor
    5   Los Angeles, California 90071-1422
        Telephone: 213-620-1780
    6   Facsimile: 213-620-1398
        Email: pmalingagio@sheppardmullin.com
    7          afeld@sheppardmullin.com
               sblitz@sheppardmullin.com
    8
        Attorneys for Third Party
    9 HELI HOLDINGS, LLC
  10
  11                                   UNITED STATES DISTRICT COURT
  12                                 CENTRAL DISTRICT OF CALIFORNIA
  13
  14 FRANCIS J. RACIOPPI, JR.,                             Case No. 2:20-cv-03797-FMO (JCx)
  15                            Plaintiff,                 NON-PARTY HELI HOLDINGS’
                       vs.                                 OPPOSITION TO PLAINTIFF’S EX
  16                                                       PARTE APPLICATION FOR LEAVE
                                                           TO FILE EXHIBIT UNDER SEAL
  17 DMITRY BORISOVICH BOSOV, et al.,                      AND IN CAMERA
  18
                                Defendants.                Judge:    Hon. Jacqueline Chooljian
  19
                                                           Trial Date: October 5, 2021
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                        -1-
        SMRH:4831-9732-6292.2             NON-PARTY HELI HOLDINGS’ OPPOSITION TO PLAINTIFF’S EX PARTE
                                      APPLICATION FOR LEAVE TO FILE EXHIBIT UNDER SEAL AND IN CAMERA
Case 2:20-cv-03797-FMO-JC Document 160 Filed 12/07/20 Page 2 of 5 Page ID #:2126




    1                     Non-Party Heli Holdings LLC (“Heli”) hereby opposes the ex parte
    2 application of Plaintiff Francis J. Racioppi (“Plaintiff”) to file his settlement agreement
    3 under seal and to limit disclosure only to this Court’s in camera review [Doc. 156],
    4 because it is contrary to this Court’s order of November 28, 2020 and violates Heli’s due
    5 process rights. For similar and related issues, on Friday, December 4, 2020, Heli filed its
    6 Ex Parte Application to (1) Continue the Hearing on Plaintiff Racioppi’s Contempt Motion
    7 by at Least Two Weeks, and (2) Require Disclosure of Racioppi’s purported Settlement
    8 Agreement [Doc. 153]. Heli incorporates by reference its Ex Parte Application.
    9                     This Court issued its November 28 Order [Doc. 148], setting a briefing and
  10 hearing schedule on Plaintiff’s anticipated motion for contempt, with the motion to be filed
  11 on December 4, opposition to be filed on December 11, and the hearing set for January 6,
  12 2021. Plaintiff had already stated that he was entering into a settlement agreement
  13 regarding this pending attachment and contempt issue with several defendants other than
  14 Heli (“Settlement Agreement”). Accordingly, the November 28 Order also directed that:
  15 “Such Motion must address the impact any settlement agreement reached with some
  16 parties may have on the attachment/other relief sought by Plaintiff. For example, to the
  17 extent any such settlement results in Plaintiff’s recoupment of amount(s) which may alter
  18 Plaintiff’s damages/the sum appropriate for attachment/freezing relative to the non-settling
  19 parties/interested third parties, Plaintiff must address such issue.”
  20                      However, Plaintiff’s motion fails to describe the terms of the settlement in
  21 any detail so Heli and this Court can understand how it might affect the attachment and
  22 other relief Plaintiff seeks. Plaintiff’s motion refers to two payments, but fails to state the
  23 amounts or the terms – or the impact of those payments on the portion of Plaintiff’s claims
  24 that it may be entitled to secure at this time. [See Doc. 156, pages 2:6-14 and 8:28-9:7]
  25 Further, Plaintiff has refused to provide Heli with a copy of the Settlement Agreement.
  26 Moreover, Plaintiff’s ex parte application seeks court approval to limit disclosure to the
  27 Court’s in camera review and thus hide the Settlement Agreement and its terms from Heli.
  28 Granting of Plaintiff’s application on sealing and in camera review will prevent Heli from
                                                        -2-
        SMRH:4831-9732-6292.2           NON-PARTY HELI HOLDINGS’ OPPOSITION TO PLAINTIFF’S EX PARTE
                                    APPLICATION FOR LEAVE TO FILE EXHIBIT UNDER SEAL AND IN CAMERA
Case 2:20-cv-03797-FMO-JC Document 160 Filed 12/07/20 Page 3 of 5 Page ID #:2127




    1 being able to adequately defend itself in opposition to Plaintiff’s contempt motion and
    2 would be a denial of due process, as more fully stated in Heli’s ex parte application for a
    3 continuance and disclosure of the Settlement Agreement [Doc. 153]. Simply put, Heli
    4 needs to analyze the terms of the Settlement Agreement to understand how it affects the
    5 attachment and contempt issues, and then present its defense to the Court.
    6                     Plaintiff cites Peters v. Equifax, 2013 WL 12169355, at *3 as an example
    7 where the court prohibited disclosure of a settlement agreement to non-settling parties.
    8 [See Doc. 156, page 1:21]. But that case stands for three narrow points, none of which
    9 matter here. The court found “[a]ny issue of double recovery or excess recovery [for
  10 damages] can be resolved post-trial.” “As for the issue of credibility of Plaintiff, his
  11 expert, or the other Defendants who may be called as witnesses, that issue can also be
  12 resolved by an in camera review of the settlement agreements at trial, if needed.” Id.
  13 Finally, the court found no authority that disclosure of settlement agreements “are relevant
  14 to permit the parties to properly evaluate potential exposure and settlement.” Id. And
  15 while Peters focuses largely on exposure to monetary damages, Heli has a due process
  16 need to evaluate its exposure for contempt, which is quasi-criminal in nature. This need is
  17 even greater since Heli is not a party to this lawsuit.
  18                      Plaintiff fails to show good cause for the extraordinary relief of limiting this
  19 essential document to in camera review only by the Court, and the purported reasons
  20 advanced by Plaintiff all fail:
  21                      1.     The Settlement Agreement includes a confidentiality provision – But,
  22 Plaintiff, and the other parties, knew full well that the settlement would affect the
  23 attachment and contempt issues and knew that Heli would have a right to see the
  24 agreement. This is a pre-meditated attempt to impede Heli’s rights.
  25                      2.     Public disclosure would be an admission of wrongdoing by the
  26 settling defendants – but, the public already knows there is a settlement, so that “cat is out
  27 of the bag.” And, all settlement agreements contain a provision providing for no
  28 admission by any party. In any event, disclosure to Heli will not affect this issue.
                                                         -3-
        SMRH:4831-9732-6292.2           NON-PARTY HELI HOLDINGS’ OPPOSITION TO PLAINTIFF’S EX PARTE
                                    APPLICATION FOR LEAVE TO FILE EXHIBIT UNDER SEAL AND IN CAMERA
Case 2:20-cv-03797-FMO-JC Document 160 Filed 12/07/20 Page 4 of 5 Page ID #:2128




    1                     3.     Disclosure of financial terms would allow non-parties to leverage the
    2 information in disputes with defendants – but, this excuse is extraordinarily vague, and
    3 nonparties including Heli that have related disputes with the defendants have a right to see
    4 the settlement agreement as it most certainly will affect those claims. Further, this shows
    5 that Plaintiff and the settling defendants are seeking to violate the November 28 Order
    6 [Doc. 148] by not disclosing to Heli the terms of the settlement. Both Heli and this court
    7 must be suspect of the terms if the settling parties seek to keep them secret.
    8                     Plaintiff argues that Heli should have agreed to a protective order as a
    9 condition precedent to receiving the Settlement Agreement, an argument flawed for several
  10 reasons. First, assuming the Settlement Agreement is entitled to any protection at all,
  11 which Heli disputes, a court order is not needed, and a simple contractual non-disclosure
  12 agreement would be sufficient – pursuant to which the document could be disclosed to
  13 Heli and filed under seal. Second, and nonetheless, to advance things and obtain the
  14 Settlement Agreement, Heli agreed to enter into a stipulation for a protective order, as long
  15 as it did not contain an Attorneys Eyes Only provision and did not limit use of the
  16 document only to this litigation because such provision would prejudice Heli. Plaintiff
  17 refused to eliminate these two provisions.
  18                      Plaintiff argues that he will not designate the Settlement Agreement as
  19 Attorneys Eyes only. If so, then why does Plaintiff need it? He says there might be other
  20 documents that Plaintiff thinks should be Attorneys Eyes Only and not be disclosed to Heli
  21 as counsel’s client – but, what documents and why? There is no need for the drastic
  22 measure of Attorneys Eyes Only, and by agreeing to it, Heli is setting the stage for
  23 concealment of other documents that it might need to see for its defense. Further, the
  24 notion that Heli could file a motion to downgrade such documents to Confidential is of
  25 little help in a proceeding that is moving so fast with a Plaintiff who refused to agree to a
  26 two week extension.
  27                      Heli cannot agree to limit use of the Settlement Agreement to only this case.
  28 As the Court is aware, there is other litigation pending between Heli and the other
                                                         -4-
        SMRH:4831-9732-6292.2           NON-PARTY HELI HOLDINGS’ OPPOSITION TO PLAINTIFF’S EX PARTE
                                    APPLICATION FOR LEAVE TO FILE EXHIBIT UNDER SEAL AND IN CAMERA
Case 2:20-cv-03797-FMO-JC Document 160 Filed 12/07/20 Page 5 of 5 Page ID #:2129




    1 defendants, and the Settlement Agreement most certainly will affect the parties’ rights in
    2 that other litigation. In fact it appears that the very essence of the settlement agreement
    3 may be to convey some material advantage to the other defendants in pending state court
    4 litigation against Heli. It would prejudice Heli if there were a Federal Court order limiting
    5 the use of the Settlement Agreement. Heli cannot help but wonder as to what Plaintiff and
    6 the defendants are trying to conceal with this settlement.
    7                     Accordingly, Heli Holdings requests that Plaintiff’s ex parte application be
    8 denied, and further requests that the Court order disclosure forthwith of the complete
    9 Settlement Agreement and extend the briefing schedule on the motion for contempt so Heli
  10 Holdings can adequately present its defense.
  11
  12
  13
  14 DATED: December 7, 2020
  15                                         SHEPPARD MULLIN RICHTER & HAMPTON LLP
  16
  17                                         By      /s/ Paul S. Malingagio
                                                                  PAUL S. MALINGAGIO
  18
                                                                      ALAN M. FELD
  19                                                                SARAH A. K. BLITZ
  20                                                              Attorneys for Third Party
  21                                                              HELI HOLDINGS, LLC

  22
  23
  24
  25
  26
  27
  28
                                                        -5-
        SMRH:4831-9732-6292.2           NON-PARTY HELI HOLDINGS’ OPPOSITION TO PLAINTIFF’S EX PARTE
                                    APPLICATION FOR LEAVE TO FILE EXHIBIT UNDER SEAL AND IN CAMERA
